*175Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Sandra Harmon appeals the district court’s order granting Defendants’ motion to dismiss her complaint brought pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2012), and also alleging equal protection and due process violations. We have reviewed the record and find no reversible error. Accordingly, we grant leave to proceed in forma pauperis and affirm for the reasons stated by the district court. Harmon v. Cumberland Cty. Bd. of Educ., No. 5:15-cv-00485-BR, 2016 WL 2699115 (E.D.N.C. May 5, 2016). We deny as moot Harmon’s motion to expedite ruling. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED